NUMBER 13-14-00103-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

AMANDA GONZALES,                                                             Appellant,

                                            v.

THE STATE OF TEXAS,                                                          Appellee.


                  On appeal from the 117th District Court of
                          Nueces County, Texas.


                         MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                Memorandum Opinion by Justice Garza
       Appellant, Amanda Gonzales, was convicted of two first-degree counts and two

third-degree counts of causing injury to a child. See TEX. PENAL CODE ANN. §§ 22.04(a)(1)

(West, Westlaw through 2013 3d C.S). Gonzales was sentenced to prison terms of

twenty, thirty, ten, and seven years for the respective counts, and the trial court ordered
the sentences to run concurrently. We affirm.

                                           I. ANDERS BRIEF

        Gonzales’s appellate counsel has filed a motion to withdraw and a brief in support

thereof in which he states that he has diligently reviewed the entire record and “can find

no arguable issues to bring forward for review.” See Anders v. California, 386 U.S. 738

(1967); High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978). Counsel’s

brief meets the requirements of Anders as it presents a thorough, professional evaluation

showing why there are no arguable grounds for advancing an appeal.                           See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“In Texas,

an Anders brief need not specifically advance ‘arguable’ points of error if counsel finds

none, but it must provide record references to the facts and procedural history and set

out pertinent legal authorities.”); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim.

App. 1991) (en banc).

        In compliance with Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014),

counsel has carefully discussed why, under controlling authority, there is no reversible

error in the trial court's judgment. Counsel has informed this Court that he has (1) notified

Gonzales that he has filed an Anders brief and a motion to withdraw; (2) provided

Gonzales with copies of both pleadings, (3) informed Gonzales of her rights to file a pro

se response,1 to review the record preparatory to filing that response, and to seek review

if we conclude that the appeal is frivolous; and (4) supplied Gonzales with a form motion



        1 The Texas Court of Criminal Appeals has held that “the pro se response need not comply with

the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).


                                                    2
for pro se access to the appellate record. See Anders, 386 U.S. at 744; Kelly, 436 S.W.3d

at 319–20. More than an adequate time has passed, and Gonzales has filed neither a

motion for pro se access to the record nor a pro se response.

                                   II. INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the record and counsel’s brief and we have found

no reversible error. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App.

2005) (“Due to the nature of Anders briefs, by indicating in the opinion it considered the

issues raised in the brief and reviewed the record for reversible error but found none, the

court of appeals met the requirements of Texas Rule of Appellate Procedure 47.1.”);

Stafford, 813 S.W.2d at 509. Accordingly, we affirm the judgment of the trial court.

                                  III. MOTION TO WITHDRAW

       In accordance with Anders, Gonzales’s appellate counsel has filed a motion to

withdraw. See Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W.3d at 408

n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas 1995, no pet.)

(“If an attorney believes the appeal is frivolous, he must withdraw from representing the

appellant. To withdraw from representation, the appointed attorney must file a motion to

withdraw accompanied by a brief showing the appellate court that the appeal is frivolous.”)

(citations omitted)). We grant the motion to withdraw.

       We order counsel to send a copy of the opinion and judgment to Gonzales, and to

advise her of her right to file a petition for discretionary review, within five days of the date




                                               3
of this opinion.2 See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 412

n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).



                                                           DORI CONTRERAS GARZA,
                                                           Justice

Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed the
5th day of March, 2015.




        2  No substitute counsel will be appointed. Should Gonzales wish to seek further review by the
Texas Court of Criminal Appeals, she must either retain an attorney to file a petition for discretionary review
or file a pro se petition for discretionary review. Any petition for discretionary review must be filed within
thirty days from the date of either this opinion or the last timely motion for rehearing that was overruled by
this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the
Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3(a), and must comply with the requirements of
Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                      4